Citation Nr: 0514000	
Decision Date: 05/23/05    Archive Date: 06/01/05

DOCKET NO.  04-02 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from July 1980 to April 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 RO rating decision which 
granted service connection for bilateral hearing loss and 
assigned a noncompensable (0 percent) rating, effective from 
Febraury 12, 2002.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record shows that this matter is not ready 
for appellate review.  In his initial claim for service 
connection, submitted in February 2002, the veteran indicated 
that he had been receiving treatment for his hearing loss at 
the San Juan VA Medical Center (VAMC) since June 2000.  In a 
July 2002 statement in support of claim, the veteran 
indicated that there was "evidence located at VAMC San 
Juan".  Although the VA examination reports have been 
obtained from the San Juan VAMC, there is no indication that 
the RO has attempted to obtain any relevant treatment records 
for the veteran from the San Juan VAMC.  VA medical records 
are considered part of the record on appeal since they are 
within VA's constructive possession, and these records must 
be obtained, pursuant to VA's duty to assist the veteran, and 
then considered in deciding the veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 C.F.R. § 
3.159(c)(2) (2004).

Accordingly, this appeal is REMANDED for the following:  

1.  Obtain any relevant treatment records 
for the veteran, from the San Juan VAMC, 
that may pertain to his bilateral hearing 
loss.  A negative reply should be 
requested if there are no such treatment 
records available.  Associate all records 
and responses with the claims file.

2.  After the development requested above 
has been completed to the extent 
possible, review the record.  If any 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case to the appellant and give him the 
opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


